Exhibit 10.2
 
FORM OF SECOND SEPARATION AGREEMENT AND GENERAL RELEASE
BETWEEN
KARI STENSLIE AND FIRST SAVINGS BANK NORTHWEST
 
This Second Separation Agreement and General Release (“Agreement”) is between
Kari Stenslie (“Employee”) and First Savings Bank Northwest, a Washington
corporation (“Employer”), collectively, the “Parties.”
 
This Agreement is dated July 1, 2013 for reference purposes, which is the date
that Employer delivered this Agreement to Employee for consideration.
 
Based on the above recitals, the Parties agree that the following terms will
apply only if all conditions of this Agreement are met:
 
ARTICLE 1.  SEVERANCE POLICY
 
1.1  Employer has adopted a Severance Policy, a copy of which has been provided
to Employee on July 1, 2013.  The Severance Policy is incorporated by reference
as if fully set forth herein.
 
1.2  Provided that he or she is a Qualified Employee and complies with the
Eligibility Criteria in the Severance Policy, and is not subject to any
Disqualification Events, Employee is entitled to receive certain Severance
Benefits under the Severance Policy.
 
1.3  Among those Eligibility Criteria, the Employee must sign a Separation
Agreement and General Release to receive severance benefits provided under that
policy.  Employee acknowledges that he or she has had adequate time to review
the Severance Policy and this Second Separation Agreement and General Release,
and an adequate opportunity to consult with counsel regarding the same, and is
voluntarily signing this Agreement no earlier that September 15, 2013, and no
later than September 30, 2013.
 
ARTICLE 2.  EMPLOYER’S OBLIGATIONS
 
2.1  Severance Benefits.  Provided that Employee fully complies with the
Eligibility Criteria in the Severance Policy, is not subject to any
Disqualification Events and fully complies with this Agreement, Employee will
receive the following:  Severance Payments:  Twelve (12) weeks of Employee’s
salary, subject to all applicable taxes and withholdings and all authorized
deductions.
 
2.2  Payment Schedule.  Severance Payments in Paragraph 2.1 above shall be made
in one lump sum on the first regular payroll date following Effective Date
(defined below).
 
ARTICLE 3.  EMPLOYEE’S OBLIGATIONS
 
3.1  Authority.  Employee represents and warrants that he or she has all
necessary authority to enter into this Agreement (including, on behalf of his or
her marital community or registered domestic partnership, if any) and that
Employee has not transferred any interest in any claims to his or her spouse,
registered domestic partner or any third party.
 
3.2  Cooperation Regarding Other Claims and Preservation of Privilege.  If any
claim is asserted by or against Employer as to which Employee has relevant
knowledge, Employee will reasonably cooperate with Employer in the prosecution
or defense of that claim by providing truthful information and testimony as
reasonably requested by Employer.  Employee will also continue to respect and
preserve the attorney-client privilege and work product doctrine as to those
legal matters to which he or she was privy during employment.
 
 
Page 1

--------------------------------------------------------------------------------

 
3.3  Agreement Confidentiality.  As further specific consideration, Employee
agrees that the terms of this Agreement are intended to be confidential between
the Parties.  Except in response to a lawful subpoena, court order or
governmental administrative request, or as otherwise permitted by law, Employee
will not disclose the existence or discuss terms of this Agreement with any
third party, including, but not limited to, any current or former employee of
Employer.  Employee agrees to immediately notify Employer of any request for
disclosure.  The sole exceptions to Confidentiality are that Employee may
discuss the terms of this Agreement with his or her spouse or registered
domestic partner, attorney(s), or financial advisor(s), so long as Employee
advises them that he or she is bound by a strict confidentiality clause and that
their disclosure shall constitute a breach of his or her obligations.
 
3.4  Competition and Prohibited Activity.  During the Severance Period, Employee
agrees that he or she will not engage in any Prohibited Activity.  “Severance
Period” means the period during which severance payments are made to
Employee.  “Prohibited Activity” means any of the following actions by Employee
during the Severance Period:
 
(a)  communicating or divulging any trade secrets, confidential information,
knowledge or data relating to Employer and any business affiliate of Employer to
anyone other than Employer and/or those designated by Employer’s President and
Chief Executive Officer; or
 
(b)  directly or indirectly, for Employee’s benefit or for the benefit of any
other person, firm or entity, doing any of the following:
 
(i)  Soliciting for any customer that is doing business with Employer, or any of
its subsidiaries or affiliates as of the date of termination, any business of
the same or of a similar nature to the business of Employer, or its subsidiaries
and affiliates with such customer; or
 
(ii)  Using any information obtained while in the employ of Employer to solicit
business for the Employee, for any person or entity employing Employee following
his or her departure from Employer, and/or for the benefit of any other person
or entity; or
 
(iii)  Soliciting the employment or services of any person employed by Employer,
including in the capacity of a consultant, for a period of twelve (12) months
following the Employee’s departure from Employer; however, this clause should
not be read to prevent Employee from retaining a consultant on behalf of a new
employer;
 
(iv)  Disclosing or divulging the identity of any entity that Employer has
considered acquiring or any entity that may be considering acquiring a
controlling interest in Employer or any merger candidate or any information
related to the financial condition of Employer;
 
(v)  Otherwise knowingly interfering with the business or accounts of Employer
or its subsidiaries or affiliates.
 
3.5  Non-Disclosure.  During and at all times after the Effective Date of this
Agreement, Employee will not disclose to any person or entity, without
Employer’s prior consent, any confidential or secret information, and/or trade
secrets, whether prepared by Employee or other individuals employed by or
affiliated with Employer, including but not limited to Employer’s agents,
representatives, contractors or vendors.  Employee understands that the
following are considered confidential and secret information and the sole and
exclusive property of Employer and to the extent legally permitted, are also
considered to be a trade secrets and shall remain the property of Employer and
shall at all times be subject to Employer’s control, direction and
ownership:  (a) customer or borrower names, client addresses and identifying
data, customer history, customer plans/projects for future purchases, and
contractual arrangements with customers; (b) any personal or financial
information related to any customer of Employer; (c) vendor or contractor
information of any type; (d) contractual arrangements with suppliers,
developers, contractors, and vendors; (e) any information related to Employer’s
accounts payable or
 
 
Page 2

--------------------------------------------------------------------------------

 
accounts receivable and any financial information or information related to or
disclosed to the FDIC, or any regulatory information; (f) business, pricing,
advertising, marketing, and/or management methods and referral sources; (g)
finances, strategies, systems, research, surveys, plans, reports,
recommendations and conclusions; (h) names, addresses of clients and/or
arrangements with clients or other information that in any way relates to
Employer’s customers, potential customers, suppliers, vendors, officers,
directors, shareholders, representatives, and any other persons or entities who
have business relationships with Employer, who are prospects for business
relationships with Employer, or who have referred individuals or entities to
Employer; (i) copyrighted information, regulatory information or data, technical
information, or any documents that are created or utilized in support thereof,
and any business work product; (j) costs, operating, and other management
information systems; (k) the name of any company, business, all or any
substantial part of which is or at any time was a candidate for potential
acquisition by Employer (this includes merger candidates, individuals or
entities with whom Employer is or has contemplated entering into a joint venture
with, and/or entities that may desire to acquire Employer), together with all
analysis and other information which Employer has generated, compiled or
otherwise obtained with respect to such candidate, business or potential
acquisition, or with the respect to the potential effect that such acquisition,
merger or joint venture may have on Employer’s business, assets, financial
results, or prospects; (l) passwords, access codes, “back doors” to Employer’s
computer network including any secondary administrative accounts/passwords, the
existence of any holes, documented and undocumented, in Employer’s firewalls,
any vulnerability of Employer’s computer system, software keys, software
licenses, computer and network configuration, methods to access firewalls, IP
addresses, any protocols relating to remote access of Employer’s computers
and/or network server, email addresses, computer data, back up processes,
account numbers, and/or any data related to Employer’s employees, including but
not limited to any actions that could result in the theft of the identity of
employees, clients, vendors, contractors, subcontractors, and principals of
Employer; and (m) all products, correspondence, reports, records, charts,
advertising materials, plans, manuals, software, intellectual property of any
sort, memoranda, lists, and other property complied or produced by Employer, or
delivered to Employee by or on behalf of Employer, or by Employer clients,
contractors, developers, subcontractors, and/or vendors.  Nothing in this
Paragraph shall prevent Employee from complying with her obligations to provide
information as required by law, including without limitation, if compelled to do
so by Subpoena.
 
3.6  Non-Disparagement.  As further specific consideration for Employer’s
obligations to Employee under the terms of this Agreement, Employee agrees not
to make any statements before or after separation from employment, either
written or verbal, to any third party, including any member of the media or any
client, vendors, contractor, subcontractor, or Employer’s current or former
employees, that is designed to embarrass or disparage Employer, its services,
practices, or employees.  Employee acknowledges that a violation of this
paragraph shall constitute a material breach of this Agreement.  If the
Employer’s Board of Directors determines in good faith that Employee has made
such disparaging statements, Employer may immediately cease payment of Severance
Benefits due under the terms of this Agreement in addition to pursuing any other
legal action.  Likewise, Employer’s Executive Team (Chief Financial Officer,
Chief Lending Officer, Chief Credit Officer, Chief Operating Officer, and Chief
Executive Officer) agrees not to make any statements before or after separation
from employment, either written or verbal, to any third party, including any
member of the media or any client, vendor, contractor, subcontractor, or
Employer’s current or former employees, that is designed to embarrass or
disparage Employee.  If Employer is contacted by a third party to check
references, Employer will follow its normal policy and practice and confirm only
Employee’s positions and dates of employment.
 
3.7  Waiver and Release.
 
(a) Employee hereby releases and forever discharges any and all of the “Released
Parties” (defined below) from any and all claims of any kind, known or unknown,
that arose on or before the date that he/she signed this Agreement, including
without limitation, claims for:
 
 
•
wrongful termination or constructive discharge, including claims based on
violation of public policy; breach of agreements, representations, policies or
practices related to Employee’s relationship with any Released Party; or based
on any legal obligation owed by any Released Party;

 
 
Page 3

--------------------------------------------------------------------------------

 
 
•
violation of federal, state, or local laws, ordinances, or executive orders
prohibiting discrimination, harassment or retaliation, or requiring
accommodation, on the basis of race, ancestry, creed, color, religion, national
origin, pregnancy, childbirth or related medical conditions, families with
children, sex, genetic information, marital status, sexual orientation, gender
expression or gender identity, political ideology, age, honorably discharged
veteran or military status, sensory, physical, or mental impairment or other
legally protected characteristic or activity;

 
 
•
wages (including overtime pay) or compensation of any kind (including attorney’s
fees or costs) to the fullest extent permitted by law;

 
 
•
tortious interference with contract or expectancy; fraud or negligent
misrepresentation; breach of privacy, defamation or libel; intentional or
negligent infliction of emotional distress; unfair labor practices; breach of
fiduciary duty; or any other tort;

 
 
•
violation of the Washington Law Against Discrimination; the Washington
Prohibited Employment Practices Law; the Washington Minimum Wage Act;
Washington’s Little Norris-LaGuardia Act; the Washington Family Leave Act; the
Washington Family Care Act; the Washington Military Family Leave Act; the
Washington law permitting leave for victims of domestic violence, sexual assault
or stalking; the Washington Fair Credit Reporting Act; the retaliation
provisions of the Washington Workers’ Compensation Act; the Washington
Industrial Safety and Health Act (WISHA), including any and all amendments to
the above, to the fullest extent permitted by law;

 
 
•
violation of the Consolidated Omnibus Budget and Reconciliation Act of 1985
(COBRA); the Fair Labor Standards Act (FLSA); the Labor Management Relations Act
(LMRA); the Employee Polygraph Protection Act; the Racketeer Influenced and
Corrupt Organizations Act (RICO); the Electronic Communications Privacy Act; the
Uniform Services Employment and Re-Employment Rights Act (USERRA); the
Sarbanes-Oxley Act; the Civil Rights Act of 1964; Title VII; Sections 1981
through 1988 of Title 42 of the United States Code; the Civil Rights Act of
1991; the Equal Pay Act of 1963; the Lilly Ledbetter Fair Pay Act; the Genetic
Information Nondiscrimination Act of 2008 (GINA); the Americans with
Disabilities Act of 1990 (ADA); the federal Family and Medical Leave Act of 1993
(FMLA); the Worker Adjustment and Retraining Notification Act (WARN); the
Occupational Safety and Health Act (OSHA); the Sarbanes-Oxley Act of 2002; the
Employee Retirement Income Security Act of 1974 (ERISA); the National Labor
Relations Act (NLRA); the Immigration Reform and Control Act (IRCA); including
any and all amendments to the above, to the fullest extent permitted by law; and

 
 
•
violations of all similar federal, state and local laws, to the fullest extent
permitted by law.

 
(b)  “Released Party” or “Released Parties” includes First Financial Northwest,
Inc., First Savings Bank Northwest, and each of its affiliates (including any
partnerships or joint ventures), and the benefit plans of each such entity; and
with respect to each such entity, all past, present and future employees,
supervisors, managers, fiduciaries, directors, officers, owners, shareholders,
representatives, agents, attorneys, assigns, insurers, whether acting in their
individual or official capacities, and any other persons acting by, through,
under, or in concert with any of the persons or entities listed in this
paragraph; and with respect to each such entity and individual, all
predecessors, successors and assigns.
 
(c)  Employee agrees that, except as may be required by subpoena, court order,
or other force of law, Employee will not in any way assist any individual or
entity in commencing or prosecuting any action or proceeding against any
Released Party connected to any and all matters arising from any event that has
occurred up to the date that Employee signed this Agreement.
 
 
Page 4

--------------------------------------------------------------------------------

 
(d)  Employee understands that he or she is releasing potentially unknown
claims, and that Employee has limited knowledge with respect to some of the
claims being released.  Employee acknowledges that there is a risk that, after
signing this Agreement, he or she may learn information that might have affected
Employee’s decision to enter into this Agreement.  Employee assumes this risk
and all other risks of any mistake in entering into this Agreement.  Employee
acknowledges that this Agreement and the release and discharge contained herein
is fairly and knowingly made.  Employee is giving up all rights and claims of
any kind, known or unknown, except for the rights specifically given in this
Agreement.
 
(e)  This Agreement does not affect Employee’s rights, if any, to receive 401(k)
benefits, medical plan benefits, unemployment compensation or workers’
compensation benefits, nor does it release any claims or rights which as a
matter of law cannot be waived.
 
3.8  Indemnification; No Claims.  Employee agrees to indemnify and hold Released
Parties harmless from and against any and all losses, costs, damages, or
expenses, including, without limitation, reasonable attorneys’ fees incurred,
arising out of any breach of Section 3.7 of this Agreement.  Employee, as a
material part of this Agreement,  represents and warrants that there are no
claims or potential claims that are capable of being asserted against the
Released Parties which he or she has not asserted or which could be asserted on
his or her behalf or on the behalf of his or her marital community or registered
domestic partnership.
 
3.9  Affirmations.
 
(a)  Employee understands that Employer may deduct lawful and authorized
deductions and withholdings, including federal and any state taxes, from
payments made under this Agreement.  Employer makes no representations as to the
tax consequences to Employee.  Employee acknowledges that he or she had adequate
time to consult a financial advisor or accountant before signing this Agreement.
 
(b)  Employee affirms that he or she has not and will not initiate any suit,
action, or arbitration before any federal, state or local judicial,
administrative or other forum with respect to any matter arising out of or
connected with his/her employment with Employer and/or the termination of that
employment; and that, without subpoena, he or she will not, except at Employer’s
request, testify in any judicial or administrative proceedings to which any
Released Party is a party regarding any matter involving the affairs of any
Released Party of which Employee has knowledge.  Nothing in this Agreement
precludes Employee from filing a charge or complaint with an appropriate
administrative agency.  However, Employee agrees that he or she is not entitled
to and will not accept any monetary recovery as a result of filing such charge
or complaint.
 
ARTICLE 4.  GENERAL PROVISIONS
 
4.1  Non-Admission.  This Agreement shall not be construed as an admission by
Employee or any Released Party of any liability, breach of any agreement, or
violation of any statute, law or regulation, nor shall it be construed as an
admission of any deficient performance or breach of any professional obligation.
 
4.2  Governing Law.  This Agreement is governed by the laws of the State of
Washington that apply to contracts executed and to be performed entirely within
the State of Washington.
 
4.3  Headings Not Controlling.  The headings in the Agreement are for
convenience only and shall not affect the meaning of the terms as set out in the
text.
 
4.4  Attorney’s Fees.  In any dispute involving this Agreement, each Party shall
be responsible for their own attorney’s fees and costs.
 
4.5  Severability.  It is further understood and agreed that if any of the
provisions of this Agreement are held to be invalid or unenforceable, the
remaining provisions shall nevertheless continue to be valid and enforceable.
 
 
Page 5

--------------------------------------------------------------------------------

 
4.6  Complete Agreement.  This Agreement represents and contains the entire
understanding between the Parties in connection with the subject matter of this
Agreement.  It is expressly acknowledged and recognized by all Parties that
there are no oral or written collateral agreements, understandings or
representations between the Parties other than as contained in this
document.  Any modifications to this Agreement must be in writing and signed by
both Parties to be effective.
 
4.7  Counterparts.  This Agreement may be executed in duplicate originals, each
of which is equally admissible in evidence, and each original shall fully bind
each party who executed it.  An e-mail or facsimile copy of the signature may be
submitted as proof of execution, but the original signature page shall be sent
by U.S. Mail to Employer’s Vice President, Human Resources no later than three
(3) days after signature.
 
ARTICLE 5.  OLDER WORKERS’ BENEFIT PROTECTION ACT PROVISIONS
 
In accordance with the requirements of the Older Workers’ Benefit Protection
Act, Employee expressly acknowledges the following:
 
5.1  Independent Legal Counsel.  Employee is advised and encouraged to consult
with an attorney before signing this Agreement.  Employee acknowledges that, if
he or she desired to consult an attorney, he or she had an adequate opportunity
to do so.
 
5.2  Consideration Period.  Employee acknowledges that he or she has had at
least forty-five (45) calendar days from the date the original Agreement was
given to him or her on July 1, 2013 to consider this Agreement.  Employee agrees
that any modifications, material or otherwise, made to this Agreement do not
restart or affect in any manner the original forty-five (45) calendar day
consideration period.
 
5.3  Signature Date.  To receive the benefits in this Agreement, Employee
understands that he or she must sign and deliver this Agreement to Employer no
earlier than September 15, 2013, and no later than September 30, 2013.
 
5.4  Revocation Period and Effective Date.  Employee has seven (7) calendar days
after signing this Agreement to revoke it.  To revoke this Agreement after
signing it, Employee must deliver a written notice of revocation to Employer’s
Vice President, Human Resources before the seven (7) day period expires.  This
Agreement shall not become effective until the eighth (8th) calendar day after
Employee signs it (“Effective Date”).  If Employee revokes this Agreement, it
will not become effective or enforceable, and he or she will not receive the
benefits described in this Agreement.
 
 
Page 6

--------------------------------------------------------------------------------

 
5.5  Acceptance.  Employee agrees and accepts this Agreement.  Employee
acknowledges that he or she is not signing this Agreement relying on anything
not set out herein.
 
This Agreement consists of seven (7) pages.
 



      8-16-13  Kari Stenslie    Date 
 
 
Agreed by FIRST SAVINGS BANK NORTHWEST
 
                8-16-13  
By:  Joseph W. Kiley III 
Its:  President & Chief Executive Officer
  Date 






 

 


 
 
 
 
Page 7

--------------------------------------------------------------------------------